 1   DAVID A. HUBBERT
     Acting Assistant Attorney General
 2
     E. CARMEN RAMIREZ
     Trial Attorneys, Tax Division
 3   U.S. Department of Justice
     P.O. Box 683
 4   Ben Franklin Station
     Washington, D.C. 20044-0683
 5   Telephone:     (202) 616-2885
     Facsimile:     (202) 307-0054
     e.carmen.ramirez@usdoj.gov
 6   western.taxcivil@usdoj.gov
 7   Attorneys for the United States of America

 8

 9                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
10   UNITED STATES OF AMERICA,                    )
                                                  )   Case No.: 2:15-cv-02424-APG-GWF
11              Plaintiff,                        )
                                                  )   UNITED STATES’ MOTION
12              v.                                )   TO CORRECT CLERICAL ERROR
                                                  )   IN JUDGMENT
13   CONSTANTIN OCHESCU,                          )
     LILIANA COSMA,                               )
14   DITECH FINANCIAL LLC, and                    )
     REPUBLIC SERVICES, INC.,                     )
15                                                )
              Defendants.
16

17

18

19

20

21

22

23

24
                                                                                        17585329.1
 1           Pursuant to Fed. R. Civ. P. 60(a), which provides for corrections based on clerical mistakes, or

 2   oversights or omissions, the United States asks the Court to amend the judgment in this matter (ECF No.

 3   48) to clarify that defendant Liliana Cosma is not liable for a money judgment.

 4                                               MEMORANDUM

 5           This case concerns defendant Constantin Ochescu’s delinquent federal taxes. The Court granted

 6   a default judgment against Mr. Ochescu, and determined that he was indebted to the United States for

 7   $226,546.80 for unpaid income taxes, interest, and penalties for the tax years 2002 through 2009, and

 8   2011. (ECF No. 47 at 5). The Court also granted the United States’ request to foreclose on certain real

 9   property held in the name of Mr. Ochescu’s wife, Ms. Cosma, to help satisfy the judgment. (ECF No.

10   47 at 5).

11           The Court’s order did not provide that Ms. Cosma was liable for the tax liabilities assessed

12   against Mr. Ochescu. (Id.) Instead, it awarded judgment against her only to the extent that it allowed

13   the United States to foreclose on real property for which she was the putative owner, i.e., the Order

14   stated that Ms. Cosma was Mr. Ochescu’s fraudulent transferee.

15           However, it has come to the undersigned’s attention that while the Order does not include a

16   money judgment against Ms. Cosma, the separate judgment (ECF No. 48) includes her name with Mr.

17   Ochescu’s in a way that suggests she is liable for the unpaid tax liability. The United States

18   subsequently sold the real property and applied the funds from the sale to the balance of the judgment.

19   The Court entered a deficiency judgment for the balance, and the deficiency judgment lists Mr. Ochescu

20   only. (ECF No. 73). However, to avoid any confusion as to Ms. Cosma’s liability, the United States

21   believes it is appropriate to amend the initial judgment to clarify its scope.

22           WHEREFORE, the United States requests that the statement in ECF No. 48 that currently reads:

23                   “Default Judgment is entered in favor of Plaintiff United States of America
                    and against Defendants Constantin Ochescu and Liliana Cosma in the amount
24                                                         2
                                                                                                        17585329.1
 1           of $226,546.80 for unpaid federal income taxes, interest, and penalties for the
             tax years 2002 through 2009 and 2011.”
 2
     be revised to state that:
 3
             “Default Judgment is entered in favor of Plaintiff United States of America and against
 4           Defendants Constantin Ochescu and Liliana Cosma in that Ms. Cosma is adjudged the
             fraudulent transferee of Mr. Ochescu with respect to the real property located at issue in
 5           this suit, i.e., 8046 Cetus Court, Las Vegas, NV, 89128 and the United States is entitled
             to foreclose on the real property; and that
 6
             Default Judgment is entered in favor of Plaintiff United States of America and against
 7           Defendant Constantin Ochescu in the amount of $226,546.80 for unpaid federal income
             taxes, interest, and penalties for the tax years 2002 through 2009 and 2011.”
 8

 9
     Dated: April 8, 2021                  Respectfully submitted,
10
                                           DAVID A. HUBBERT
11                                         Acting Assistant Attorney General
12                                         /s/ E. Carmen Ramirez
                                           E. CARMEN RAMIREZ
13                                         Trial Attorneys, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 683
14                                         Ben Franklin Station
                                           Washington, D.C. 20044-0683
15                                         Telephone: (202) 616-2885 (Ramirez)
                                           Facsimile:     (202) 307-0054
16                                         e.carmen.ramirez@usdoj.gov
                                           western.taxcivil@usdoj.gov
17

18                                         Attorneys for the United States of America

19                                         IT IS SO ORDERED.

20
                                           ____________________
21
                                           United States District Judge
22                                         Case No.: 2:15-cv-02424-APG-GWF
                                                      May 12, 2021
                                           DATED: _______________
23

24                                                3
                                                                                                  17585329.1
